Citation Nr: 0832474	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-31 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. White, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In September 2006, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in May 2007 for further development 
and adjudicative action.  The case has been returned to the 
Board for further appellate review. 


FINDINGS OF FACT

The preponderance of the evidence indicates that the 
veteran's depressive disorder is not related to service.


CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, and in a May 2007 letter, the veteran was 
provided notice regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  A March 2006 letter and the May 2007 letter 
advised the veteran of the evidence needed to establish a 
disability rating and effective date.  The claim was last 
readjudicated in April 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records, a school record, a Travel Board hearing 
transcript and a VA examination report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, by submitting release 
forms and responding to notices.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Contained in the veteran's claims file is an annual report 
dated in June 1969 from the Educationally Handicapped 
Admissions and Discharge Committee of his high school 
district which indicated that, among other things, the 
veteran's social skills were adequate in that he was socially 
accepted by his peers.  His anticipatory behavior and value 
judgments were indicated as good and his social maturity 
appeared to be developing after a somewhat slow start that 
year.  Based on this as well as academic information 
provided, the recommendation was that the veteran continued 
in the Learning Disable group for an additional two periods.

The veteran's service treatment records dated in November 
1969 reveal that he complained of being hit in the head two 
months previously and prior to service.  The treatment note 
indicated the veteran admitted being nervous and requested 
medication.  An additional treatment note from November 1969 
indicated that the veteran was threatening to harm himself in 
order to get out of service.  Additionally, a certificate 
dated in March 1970 from the Department of Psychiatry, 
Specialized Treatment Facility, Fort Ord Army Medical 
Hospital indicates that the veteran had approximately five 
months of active duty which included 14 days of "bad time".  
He was referred for a psychiatric evaluation by his unit 
commanding officer.  The veteran was diagnosed with 
deficiency, mental, mild, borderline intelligence, IQ 82; 
personality, immature, which existed prior to service.  The 
psychiatric analysis indicates that the veteran had a history 
of marked social inadaptability prior to and during his 
active service time.  His condition was described as part of 
a character and behavior disorder due to deficiencies in 
emotional and personality development of such a degree as to 
seriously impair his function in the military.  He was 
reported as using poor judgment, not being committed to 
productive goals and unmotivated.  

A March 2002 VA treatment note indicates that the veteran had 
become depressed after his wife left him and he was admitted 
to the VA hospital mental health unit for six days.  The 
veteran's Axis I diagnosis was adjustment disorder.

The veteran was afforded a VA examination during August 2004.  
The veteran indicated to the examiner that he was very 
depressed and had been depressed in the military but had not 
tried to get any treatment.  He also indicated that some of 
his depression was secondary to the residuals of a 
cerebrovascular accident (CVA).  The veteran was diagnosed 
with Axis I diagnoses of psychotic disorder and depressive 
disorder.  The examiner indicated that he had reviewed the 
veteran's claims file, noting the placement in a learning 
disabled class and commenting on additional service treatment 
records.  The examiner noted that he found no record 
documenting significant depression.  To sum up, the examiner 
indicated that there was no way of establishing a link 
between whatever psychological problems the veteran currently 
has with whatever psychological problems he might have had in 
service.

The Board notes that VA treatment notes dated from April 2006 
to March 2007 indicate the veteran had a history of mood, 
psychotic and behavioral disorders secondary to his CVA.   A 
June 2006 VA treatment note indicates that the veteran had a 
long history of impulse dyscontrol, paranoid personality 
disorder and alcoholism - much of which was worsened after 
his stroke.  Additionally, several of the VA treatment 
records relate the examiner's suspicion that the veteran is 
"angling for service connection" for a mental health 
condition.

The veteran testified during his Travel Board hearing in 
September 2006 that he did not have depression prior to 
service but has been depressed ever since.  He also reported 
that the cause of his depression was the poor treatment and 
harassment he received from other soldiers because he was the 
youngest in the company.  The veteran additionally testified 
that the first psychiatric treatment he received was during 
1980. 

The Board initially notes that an immature personality 
disorder with which the veteran was diagnosed in March 1970 
is not a disease or injury within the meaning of applicable 
legislation, and, consequently, not subject to a potential 
grant of service connection.  See 38 C.F.R. § 3.303(c) 
(2007).  

Additionally, the Board notes that the veteran indicates he 
was first treated for depression in 1980; approximately ten 
years after his discharge from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges the veteran's contentions that his 
depressive disorder is related to service, and that he became 
depressed in service and has been ever since.  In Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997), the Court held that 
although lay testimony is sufficient, in certain 
circumstances, to show continuity of symptoms, medical 
expertise is still required to establish the necessary nexus.  
See also Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent).  
Such nexus has not been provided in this case.  The only 
causative factor for the veteran's current mental health 
condition, relayed by medical professionals, is the veteran's 
CVA which occurred approximately forty years after service.  
The Board observes additionally that the veteran, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

To sum up, no link has been provided between the veteran's 
depressive disorder and active service.  Thus, the claim for 
service connection must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for major depressive 
disorder is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


